Citation Nr: 0513478	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lumbar muscle 
strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1981. He had subsequent service in the 
Naval Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the St. Louis Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2005, the veteran testified 
at a videoconference hearing.  The veteran's C-file is now in 
the jurisdiction of the Oakland, California RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that potentially pertinent medical records remain 
outstanding.  The veteran testified that hypertension was 
officially diagnosed on a physical examination for employment 
with the U.S. Postal Service in 1981 (which would place the 
diagnosis of this chronic disease in the first postservice 
year).  As the 1981 physical examination report would likely 
have bearing on the veteran's claim, it must be secured, if 
available.  Correspondence from Dr. E.C. dated in February 
and May 2004 indicates that he treated the veteran for the 
claimed disorders at least twice in 2004; records of such 
treatment have not been associated with the claims file.  At 
the March 2005 videoconference hearing, the veteran testified 
that he is currently receiving treatment at Kaiser 
Permanente; the last dated record in the claims file is from 
2002.  As records of such treatment may have bearing on the 
veteran's claims, they must be secured.  

Service medical records (SMR's) show that the veteran injured 
his back in January 1979.  Postservice medical records report 
symptoms (e.g. lower back pain) that are similar to symptoms 
noted in service.  A VA examination to determine whether 
there is a nexus between the back injury in service and 
current low back disability is indicated.  Although, SMR's do 
not reflect a diagnosis of hypertension, it appears that 
blood pressure was elevated or borderline elevated on at 
least two occasions is service.  Postservice medical records 
show a diagnosis of hypertension.  In light of the current 
diagnosis of hypertension and the documented 
elevated/borderline elevated blood pressure readings in 
service, a medical opinion as to whether there is a nexus 
between the current hypertension and service is indicated.  

Finally, additional evidence was submitted in March 2005 with 
a waiver of RO review.  Inasmuch as the case is being 
remanded anyway, the RO will have the opportunity to 
initially review the additional evidence despite the waiver.  

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify all VA and non-VA providers 
who have treated him for a low back 
disorder and hypertension since 
service.  The RO should obtain complete 
records (those not already secured) of 
such treatment from all sources 
identified.  Specifically the RO should 
obtain the report of the veteran's 1981 
physical examination for Postal Service 
employment, treatment records from Dr. 
E.C., and treatment records from Kaiser 
Permanente.  

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of the 
veteran's low back disorder.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specify the diagnosis for 
the veteran's current back disorder, and 
opine whether it is at least as likely as 
not that such disorder is related to his 
documented injury in service.  The 
examiner should explain the rationale for 
any opinion given.  

3.  The RO should also arrange for a VA 
cardiology examination to ascertain the 
likely etiology of his hypertension.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine 
whether the veteran's hypertension is at 
least likely as not related to his active 
service.  The examiner should explain the 
rationale for any opinion given, and 
should specifically comment on the 
elevated/borderline elevated blood 
pressure readings in service.  

4.  The RO should then readjudicate the 
claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


